HUNTLEY, Justice,
with whom SHEPARD, Justice, joins, concurring specially.
I concur in the result reached by the plurality, but would reach it by determining the merits of the issues raised on appeal.
In my view this is not a controversy over an issue limited to the power of the legislature to determine its own internal rules— *607rather it is a case wherein certain legislators are asserting that the rulings of the leadership are depriving them of the remuneration to which they are entitled. Their only redress is through the courts and the courts of Idaho are not powerless to protect individual rights in cases of this nature.
The Senate Rules do not specifically provide an answer to the question of whether HCR 10 became effective on the 24th legislative day or on a later day. However, Senate Rule 48 does indicate that if a question is not dealt with by the Senate rules, then Mason’s Manual of Legislative Procedure (hereinafter Mason’s) will govern. Both parties cite to different sections in Mason’s in an attempt to convince. this court that the manual supports their respective positions. Petitioners cite Mason’s § 737(6), and Mason’s, § 467(1), which read as follows:
“Where a bill has been voted upon favorably by both houses, but a motion to reconsider its action in passing the bill is pending in the house last acting on the bill and the bill is still in its possession, it has not been finally passed by both houses.” Mason’s, § 737, para. 6.
“The effect of making the motion to reconsider, or of giving notice of the motion where that is the procedure, is to suspend all action on the subject of the motion until the reconsideration is acted upon.” Mason’s, § 467, para. 1.
However, § 737(6) only indicates the status of a bill where a motion to reconsider is still pending, but does not direct itself to the status of a bill after the motion for reconsideration is rejected. Similarly, § 467(1) indicates the status of a bill while the reconsideration is still pending. Neither of these sections address themselves to the circumstance involved in this appeal. Respondents cite Mason’s, § 468(4), which reads:
“A legislative act is effective from the date the action is taken even though a motion to reconsider would still be in order at an adjourned meeting. Reconsideration, during the time a motion to reconsider may be made, is only a contingent right and does not postpone the effectiveness of the original action. Where a city council took an action which carried a penalty and adjourned the meeting to a later date, any person violating the act was subject to the penalty of the act even though the original act was still subject to reconsideration.” Mason’s, § 468, para. 4.
Again, this section of Mason’s does not answer the question before us. That section only addresses the status of a legislative act before a motion to reconsider is even made and, apparently, even before a notice of a motion to reconsider is made. It does not address the situation where a motion for reconsideration has already been made.
Mason’s does, however, indicate its sources of parliamentary law and precedence, indicating to us where we should turn when the manual itself does not govern the situation presented. The sources, as indicated in Mason’s, § 4, p. 38, are:
“a. Constitutional rules.
b. Fundamental legal principles, see Sec. 22-3.
c. Statutory rules or charter provisions (as to local bodies).
d. Adopted rules.
e. Adopted parliamentary authority.
f. Parliamentary law.
g. Customs and usages.
h. Judicial decisions.”
These sources take precedence in the order listed above. Mason’s, § 4, p. 38. Since the first five sources do not resolve the question before us, we turn to noted sources of parliamentary law, the sixth source listed by Mason’s. One noted authority on parliamentary law is Robert’s Rules of Order, Newly Revised (1979). In Robert’s, we find a clear answer to our question.
“If a motion to Reconsider is voted on and lost, the vote which it proposed to reconsider, and any action held up because of the proposed reconsideration, comes into full force, effective from the time the first vote was taken.” § 36, p. 27.
*608This section clearly indicates that if the motion to reconsider is defeated, the act itself relates back to the day the first vote is taken. This rule is applicable to the case at bar. The result might be otherwise if a motion to reconsider passed but upon later reconsideration was passed or defeated by the same vote as it originally received. Since the motion to reconsider failed, that question is not before us.
HCR 10, having initially passed on the 24th legislative day, and its effectiveness relating back to that day after the motion to reconsider was lost, effectively rejected the citizens’ committee recommendation and the legislative leaders correctly interpreted the amount of pay due legislators. Thus, the alternative writ must be quashed and the permanent writ denied.